Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments of 9 September 2022 is acknowledged. Claims 1-3 and 6 have been amended. Claims 4-5 are canceled. Applicant’s amendments to the claims have overcome the drawing, specification, and claim objections previously set forth in the Non-Final Office Action mailed 22 June 2022. Claims 1-3 and 6 are pending. 
Claim Objection
Claim 1 is objected to because the amended recitation, “as an inclined surface” was not underlined to indicate amended language to the claim limitation. Applicant is reminded that any added language in an amended claim limitation should be underlined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 1 recites the limitation “outer edge” in line 5. There is insufficient antecedent basis for this limitation in the claim. After a full review of the applicant’s disclosure, it appears the recitation should read “an outer edge”. Claim 1 is rejected as best understood by examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 line 4 positively claims portions of the human anatomy, which is not patent eligible subject matter. Applicant is respectfully advised to adopt language such as “configured to” with the recited portions of the human anatomy (a tip of the finger) in order to avoid positively claiming human anatomy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen (US 2016/0015161 A1). 
Regarding Claim 1, Mullen teaches an inner bite ring (as seen in Fig.9) configured to be worn on a finger of a human hand for maintaining an opening and protecting the finger from being bitten (para. [0022], the toothbrush with a hollow tube configured to mount a finger and has an opening and protects a finger from being bitten), the inner bite ring comprising: 
a hard tubular portion (900, Fig. 9 & para. [0037]) having a first end toward a tip of the finger (see annotated Fig. 9 below) and a second end (see circled area in the annotated Fig. 9 below) with an inner periphery (see annotated Fig. 9 below) and outer edge (see annotated Fig. 9 below) configured to be positioned completely around the finger when inserted therein (see annotated Fig. 9 below & para. [0037], 924 is a solid finger-shaped tube); 

    PNG
    media_image1.png
    681
    964
    media_image1.png
    Greyscale

and a soft elastic portion (paras. [0022] & [0037]) coated around the hard tubular portion (Fig. 9 & para. [0022] & [0037]), the soft elastic portion having an outer surface (see annotated Fig. 9 below) and a peripheral edge portion (see annotated Fig. 9 below) formed around the outer edge of the second end of the hard tubular portion as an inclined surface (Fig. 9, where 914 is an inclined surface or has a slope), the outer surface of the soft elastic portion configured with fine irregularities (Fig. 9 & para. [0028], where the protrusions on the surface of 914 can be many sizes, types, and patterns).
Regarding Claim 6, Mullen teaches the inner bite ring of claim 1, the inner bite ring is bendable when configured to be worn on the finger (para. [0023], where the tube structure can bend or flex). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 2016/0015161 A1), in view of Louis (US 2,686,325 A).
Regarding Claim 2, Mullen discloses the inner bite ring of claim 1, wherein the first end of the hard tubular portion is closed (see annotated Fig. 9 above in the claim 1 rejection). 
Mullen does not directly disclose the inner bite ring has a vent hole formed at the first end to communicate between the inner periphery of the hard tubular portion and the outer surface of the soft elastic portion.  
However, Louis teaches a flexible finger toothbrush (1) the inner bite ring has a vent hole (12) formed at the first end (Fig. 1, where the first end is equivalent to the tip of 1). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the tubular portion of Mullen to include a vent hole, as taught by Louis, in order to allow any liquid or air collected in the tubular structure to drain (col. 3 lines 16-22). When in combination, Mullen and Louis teach a vent hole formed at the first end to communicate between the inner periphery of the hard tubular portion and the outer surface of the soft elastic portion.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (US 2016/0015161 A1), in view of Kotturan (US 2012/0045733 A1).
Regarding Claim 3, Mullen discloses the inner bite ring of claim 1. Mullen does not directly disclose wherein a strap portion is connected to the second end of the hard tubular portion. 
However, Kotturan teaches a tubular toothbrush configured to be worn on a finger (10), wherein a strap portion (24) is connected to the second end of a tubular portion (Fig. 1, where 22 is the second end and connected to 24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the tubular portion of Mullen to include a strap, as taught by Kotturan, in order to receive a finger or a fastener such as a cord, cable, or the like, to better secure or fasten the tubular toothbrush. When in combination, Mullen and Kotturan teach a strap portion connected to the second end of the hard tubular portion.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new grounds of rejection have been identified and applied. Applicant’s arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732